                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


VERNON ANTHONY REID,

              Petitioner,

v.                                                  Civil Action No. 5:19CV21
                                                                      (STAMP)
RICHARD HUDGINS, Warden,1

              Respondent.


                        MEMORANDUM OPINION AND ORDER
                     AFFIRMING AND ADOPTING REPORT AND
                    RECOMMENDATION OF MAGISTRATE JUDGE

                            I.    Procedural History

     The pro se2 petitioner, Vernon Anthony Reid (“Reid”), filed a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

ECF No. 1.       Petitioner is a federal inmate incarcerated at FCI

Gilmer   in    Glenville,        West   Virginia   but    asserts   this     action

following     the   issuance      of    an   incident    report   occurred   while

petitioner was designated to FCI Victorville in California.                    For

relief, petitioner seeks a reinstatement of his lost good time

credit, an expungement of the incident report giving rise to this



     1
      As the magistrate judge correctly determined, at the time
petitioner filed this petition, Christopher Gomez was the Warden at
FCI Gilmer where the petitioner is incarcerated.       Since then,
Richard Hudgins has become the Warden at FCI Gilmer and is the
appropriate respondent in this action. Pursuant to Federal Rule of
Civil Procedure 25(d), Richard Hudgins will be substituted as the
respondent in this action.
     2
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
action, and removal of sanctions from his prison record. ECF No. 1

at 8.

         This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure        2.     Magistrate      Judge    Mazzone      issued   a   report   and

recommendation (ECF No. 18) recommending that the respondent’s

motion to dismiss (ECF No. 12) be granted and the petitioner’s

petition (ECF No. 1) be denied and dismissed with prejudice.                        ECF

No. 18 at 6.          The petitioner did not file objections to the report

and recommendation.          For the following reasons, this Court affirms

and adopts the report and recommendation in its entirety.

                                 II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo    review    of    any   portion    of    the    magistrate    judge’s

recommendation to which objection is timely made.                      As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”      28 U.S.C. § 636(b)(1)(A).             Because the petitioner did not

file      any    objections      to    the   report     and    recommendation,      the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                     28 U.S.C.

§ 636(b)(1)(A).




                                             2
                                 III.          Discussion

      In    his    report      and   recommendation,            the   magistrate       judge

correctly notes that Article III of the United States Constitution

limits     the     jurisdiction          of    the    federal    courts     to    cases   or

controversies and that a case becomes moot when there is no viable

legal issue left to resolve.                   ECF No. 18 at 4-5.           When a prison

elects to remand for rehearing a challenged disciplinary hearing,

the remand obviates due process concerns related to the initial

hearing.      See Allen v. Young, No. 5:18CV01271, 2019 WL 956813,

at   *2    (S.D.    W.   Va.   Feb.       27,    2019)    (“Here,     the    [p]etitioner

succeeded     in    obtaining        a    rehearing       regarding     the      challenged

incident report.         . . .   That decision renders moot this challenge

to   the    initial      hearing         and    the     sanctions     imposed     in   that

hearing.”); Rojas v. Driver, No. 5:06CV88, 2007 WL 2789471, at *4

(N.D. W. Va. Sept. 24, 2007), aff’d, 267 F. App’x 302 (4th Cir.

2008) (“Thus, the second hearing rendered moot the petitioner’s

claims regarding the first hearing.”).

      Here, the magistrate judge determined that respondent has

produced the sworn declaration from a Bureau of Prisons official

employee certifying that the challenged disciplinary action “has

been remanded to FCI Gilmer, West Virginia, to be re-heard before

a BOP DHO.”        ECF No. 13-1 at 2.                In addition, the respondent has

produced petitioner’s Inmate Discipline Incident Report History

regarding the challenged report which establishes that the incident


                                                3
report has been remanded to the institution for rehearing.                        Id.

at 9.     Accordingly, the magistrate judge properly determined that

petitioner has received from the Bureau of Prisons the full relief

available to him through this habeas proceeding.                    ECF No. 18 at 5.

        Upon   review,    this    Court       finds   no    clear    error   in   the

determinations     of    the     magistrate     judge      and   thus   upholds   his

recommendation.

                                 IV.   Conclusion

        For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 18) is AFFIRMED and ADOPTED in its

entirety. Accordingly, the respondent’s motion to dismiss (ECF No.

12) is GRANTED and the petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 (ECF No. 1) is DENIED and DISMISSED WITH

PREJUDICE.

        This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.        Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Arn,

474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.

1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).

        It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.


                                          4
     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.     Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    December 2, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                  5
